Citation Nr: 1644159	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  15-10 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July to November 1977, and from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from October 2014 and April 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a March 2015 substantive appeal, the Veteran requested an opportunity to testify before a Veterans Law Judge at the local regional office.  The Veteran later withdrew this request in December 2015.  38 C.F.R. § 20.704.  

In April 2016, the RO denied the Veteran's application to reopen claims of service connection for fractured ribs, right, a left ankle disability, a left foot disability, including a foot arch or toe disability, a left knee disability, and a right foot disability, including foot arch or toe disability.  The RO also denied entitlement to service connection for left wrist osteoarthritis and right leg shin splint.  The Veteran filed notices of disagreement with this decision in May 2016.  In response to the notices of disagreement, the originating agency notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  These matters are not ripe for appellate review and will not be considered by the Board at this time.   

In June 2016, the Board reopened a claim of entitlement to service connection for a back disability and denied entitlement to service connection for a right shoulder disability, to include rotator cuff tear, a right ankle disability, to include osteoarthritis of the right ankle, and a right knee disability, to include minor patellofemoral spurring of the right knee.  The claim of service connection for a back disability was remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The veteran complained of lower back pain in October 1979 while in the service.  The Veteran's discharge examination in July 1981 showed no disabilities.  His medical examinations in June 1977, November 1977 and August 1978 also showed no disabilities.  An examination in February 1982 indicated  normal lumbosacral spine except for a finding of spina bifida of S1.  In April 1982, the RO denied  service connection for a back disability finding that spina bifida of S1 was a constitutional or developmental condition and not a disability under the law.  

X-rays in April 2013 noted a normal spine in regards to vertebral bodes and disc spaces.   Imaging dated May 2014, noted mild scoliosis convexed to the right, probably physiologic, small anterior osteophytes seen at multiple levels of the lumbar spine.  No loss of disc height was seen at any level and degenerative change of facet joints at the lower lumbar spine were noted.  Vascular calcifications were also seen, but no fracture or dislocation is seen.  An MRI dated in June 2014 noted no bone or disc abnormalities with normally aligned vertebral bodies, and no evidence of spinal or foraminal stenosis. Impression was normal MRI of the lumbar spine.  A November 2015 VA opinion reviewed this evidence and found that the Veteran had spina bifida and that this was a congenital/developmental abnormality. The examiner stated that there was no evidence of aggravation during service and as such, it was less likely than not that Veteran's congenital back disorder was aggravated beyond expected progression during service.   

In June 2016, this matter was remanded for further examination because the Board found that the November 2015 opinion was not adequate and a new opinion should be obtained.  Specifically, the Board requested that the examiner identify any back disabilities, and state whether such conditions are considered a congenital or developmental defect or hereditary disease.  If the condition was a congenital defect, the examiner was asked to state whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability, identify the additional disability, and indicate whether the increase in severity due to the natural progress of the disorder.  If the disability was a congenital or hereditary disease or an acquired disability, the examiner was asked to state whether the disability had its clinical onset in service or was otherwise related to active duty.  

The Veteran was afforded an additional examination in August 2016.  The Veteran was diagnosed with degenerative arthritis if the spine and thoracic kyphosis.  The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there were no records supporting injury of the back during service, only Spina Bifida, S1, which the examiner noted was a congenital or developmental defect unrelated to military service and not aggravated by it. It was noted that there was no documentation of record indicating continued care and treatment of any back related injury.  The examiner noted that there was mention of occasional low back pain at work in 2013, which was 32 years post service.  The examiner stated that he was unable to determine if the Veteran's current degenerative arthritis of the back was related to unsubstantiated events of a back condition in service without resulting to mere speculation.  It was indicated that a report of an acute fall injuring the back was not recorded and was also acute in nature.  In sum, the examiner stated that a nexus was not established. 

Based on the foregoing, the Board finds that additional opinion is required.  While the examiner answered the question regarding the Veteran's diagnosed spina bifida, clarification is required regarding the finding of degenerative changes of the spine.  In this regard, the Board notes that in a statement filed in December 1981, the Veteran complained of back pain that plagued him since service.  The August 2016 opinion indicated that the lack of treatment was a basis for concluding that the Veteran's current disability was unrelated to service.  However, "[s]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The December 1981 statement was treated as a claim for service connection for a back disability, which, after a February 1982 VA examination, was denied in April 1982.  X-rays at this time showed no degenerative changes.  Upon remand, the examiner should comment on whether degenerative changes in the spine, found many years after service and with intervening normal findings on x-ray and MRI examination, is related to the Veteran's service, to include exertion and long 30-50 mile road marches in service.  The examiner should comment on findings in the Veteran's service treatment records, the 1982 VA examination, and other post-service treatment records and VA examination reports, as well as the Veteran's statements regarding back pain in and since service.

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an additional VA opinion in connection with his back claim.  Review of the claims file should be noted in the report.  The examiner should comment of whether degenerative changes in the spine found many years after service (as noted in the August 2016 VA examination report) and with intervening normal findings on x-ray and MRI examination, is related to the Veteran's service, to include exertion and long 30-50 mile road marches in service.  The examiner should comment on findings in the Veteran's service treatment records, his statement shortly after service that he was plagued by back pain, the April 1982 VA examination report, and other post-service treatment and VA examination reports.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his back pain in and since service to include his statement in December 1981 shortly after service that he had been plagued by back pain.  A complete rationale for all opinions is requested.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




